          Case 3:20-cr-00443-JO        Document 24        Filed 09/22/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney
Thomas.Ratcliffe@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:20-cr-00443-JO

               v.                                     MOTION TO DISMISS WITH
                                                      PREJUDICE
CHARLES RANDOLPH COMFORT,

              Defendant.

       The government moves the Court for an Order under Fed. R. Crim. P. Rule 48(a) to

dismiss with prejudice the indictment against Defendant, in the best interests of justice.

Defendant has successfully complied with the terms of the Deferred Resolution Agreement,

including performing at least 30 hours of community service.

Dated: September 22, 2021                             Respectfully submitted,

                                                      SCOTT ERIK ASPHAUG
                                                      Acting United States Attorney

                                                      /s/ Thomas S. Ratcliffe
                                                      THOMAS S. RATCLIFFE, ILSB #6243708
                                                      Assistant United States Attorney
Motion to Dismiss with Prejudice                                                               Page 1
                                                                                    Revised February 2021
